Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 November 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output interface”, “security module”, “descrambler”, “watermarking unit” in claim 1; “watermarking information generator”, “stream generator”, “scrambler”, “message generator”, “control unit”, “output interface” in Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a watermarking unit….depending on access data (AC, AR)”. Although Reference Characters are permitted in Claims, the claims at present refer to two reference characters ‘AC’ and ‘AR’ which are and/or AR. That is to say, access data does not necessarily have to refer to both AC and AR, but could be only one of them. As such the recitation of both reference characters ‘AC’ and ‘AR’ is indefinite as it is unclear if the access data in the claims requires one or both of ‘AC’ and ‘AR’. Appropriate corrections are required. 
Claims 5, 9, and 12 suffer the same deficiencies as Claim 1 above.
Claims 2-4, 6-8, 10-11, and 13-15 are rejected as depending off a dependent claim.
Claim 5 recites: “a control unit configured to correlate…in order to allow…” which is indefinite as it unclear whether the recited limitation following the ‘in order to’ expression in the claim is necessarily required to be performed by the claim, or if the limitations following the ‘in order to’ expression are merely intended purpose/intended use recitation. In the interests of Compact Prosecution, the Examiner will treat the limitations as being required. However, appropriate corrections are required.
Claim 9 recites: “selectively processing…in order to generate” which is indefinite for similar reasons as Claim 5 above. In the interests of Compact Prosecution, the Examiner will treat the limitations as being required. However, appropriate corrections are required.
Claim 12 suffers similar deficiencies as Claim 5 above, and is rejected similarly as that claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wajs (US 2014/0259086 A1) (hereinafter Wajs).

Regarding Claim 1, Wajs discloses a device (40) for generating a watermarked stream (39), [Fig. 6; 0011, 0070-71] comprising: - 
at least one input interface (41) [Figs. 1-2, 6; 0050-51: receivers 22 that may be embodied as a STB or TV, that may receive a transport stream and forward the received transport stream to decrypter 92; 0070-71] configured to receive encrypted control messages (20) and conditional access streams (30) including a main stream (33) and protected watermarking data streams (35) from which a watermarking information (38) can be embedded in the watermarked stream (39); [Figs. 6-8; 0050-51: where transport stream may contain EMMs, ECMs (i.e., control messages), as well as elementary stream (ES) data; 0056-60: wherein the transport stream includes separate elementary streams that may feature one ES of original content (i.e., main stream 33 – see Fig. 8A), and a plurality of separate and differently watermarked ESes (i.e., protected watermarking data streams 35 – see Fig. 8A); 0046, 0050-54: where control words from control messages dictate particular sequence of watermark symbols from the plurality of ESes to properly reconstruct the content of the original content] 
a security module (43) configured to process said control messages (20) and to control access to said conditional access streams (30); [Fig. 6; 0034, 0041, 0050: where ECMs are provided to some CA/DRM client 90 for decryption of the ECMs to retrieve the proper control words for the receiver]
a descrambler (45) configured to remove protection applied on at least some of said conditional access streams (30); [Fig. 6: 0050-53: where decrypter 92 utilizes control words from CA/DRM client 90 to decrypt the appropriate PESes from the proper ESes]
a watermarking unit (47) configured to generate the watermarked stream (39) from said conditional access streams (30) by selectively processing said watermarking data streams (35) depending on access data (AC, AR) included in some of said control messages (20). [Figs. 6-8; 0046, 0050-54: where control words from control messages dictate particular sequence of watermark symbols from the plurality of ESes to properly reconstruct the content of the original content]

Regarding Claim 2, Wajs discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
 [Figs. 5, 8; 0035, 0059: where there may any number of watermarked copies, where the number of streams would necessarily have to equal at least the number base of the coding system (i.e., a binary system would need at least two streams to function properly)]

Regarding Claim 3, Wajs discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wajs discloses wherein said watermarking data streams (35) comprise watermarked payload portions (36) of an original stream (31) and said watermarked payload portions (36) including watermarks (38a, 38b) which are specific to each watermarking data stream (35). [Fig. 8; 0057-60: wherein each different watermark ES is based off of portions of the original content portions, where each different watermark ES may have a different watermark applied thereon] 

Regarding Claim 4, Wajs discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wajs discloses wherein said main stream (33) contains impairments, and the watermarked payload portions (36) of said watermarking data streams (35) allow to remove said impairments. [Fig. 8; 0046, 0051-54, 0057-60: wherein all receivers use common unencrypted portions of original stream S1, and utilize different arrangements of watermarked copies to properly reproduce the content]

Regarding Claim 5, Wajs discloses a server (60) [Figs. 1-3, 7; 0011-12, 0035, 0070-71: head-end systems 5/25 (i.e., servers)] for providing conditional access streams (30) and encrypted control messages (20), subsequently usable as input data for generating a watermarked stream (39) embedding a watermarking information (38), [Figs. 1-3, 7, 8; 0011-12, 0034-36, 0051: head-end system for providing differently processed copies of content by a different sequence of watermark symbols for different receiver groups, where control messages provided by the head-end system are utilized by receivers to process the appropriate set of watermarked data streams] comprising: 
a watermarking information generator (64) configured to provide said watermarking information (38); [Figs. 1-3, 7-8; 0035, 0039-42, 0058-60: pre-processor and content packaging system may take various copies of original content stream and generates watermarked elementary streams] 
a stream generator (63) configured to provide said conditional access streams (30) including a main stream (33) and watermarking data streams (35); [Figs. 1-3, 7-8; 0035, 0039-42, 0058-60: content packing system 14 takes the original elementary stream (i.e., main stream, see Fig. 8A) and generated watermarked elementary streams (i.e., watermarking data streams, see Fig. 8A) and multiplexes them into a transport stream 16] 
[Figs. 1-3, 7-8; 0034-35, 0038-42, 0058-60: pre-processor and content packaging system may take various copies of original content stream and generates watermarked elementary streams and determines particular control words with which to distribute and encrypt the streams]
a message generator (62) configured to provide said control messages (20) with access data (AC, AR) suitable to enforce a selective processing of said watermarking data streams (35); [0034, 0041,0052: where system may derive a correct control word, and generates ECMS/EMMs for specific/particular groups of receivers]  
a control unit (68) configured to correlate, through said control messages (20), said selective processing with said watermarking information (38), in order to allow subsequent embedding of said watermarking information (38) in the watermarked stream (39); [Figs. 1-3, 7-8; 0034-35, 0038-42, 0058-60: pre-processor and content packaging system may take various copies of original content stream and generates watermarked elementary streams and determines particular control words with which to distribute and encrypt the streams] and 
an output interface (69) configured to output, from the server (60), said control messages (20) and said conditional access streams (30). [Figs. 1-3, 7-8; 0034-35, , 0050: where the outputs of the head-end system (i.e., the server), are delivered via transmission function 18 via network 20 to receivers 22 as transport stream 36, which may include the various generated elementary stream data as well as various EMM/ECM data (i.e., control messages)]

Regarding Claim 6, Wajs discloses all of the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wajs discloses wherein said watermark information (38) is information coded in compliance with a numeral system; said selective processing being correlated with said coded information. [Figs. 5, 8; 0035, 0059: where there may any number of watermarked copies, where the number of streams would necessarily have to equal at least the number base of the coding system (i.e., a binary system would need at least two streams to function properly)]

Regarding Claim 7, Wajs discloses all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wajs discloses wherein the number of watermarking data streams (35) generated by the stream generator (63) is at least equal to a radix of the numeral system in which the watermarking information (38) is coded. [Figs. 5, 8; 0035, 0059: where there may any number of watermarked copies, where the number of streams would necessarily have to equal at least the number base of the coding system (i.e., a binary system would need at least two streams to function properly)]

Regarding Claim 8, Wajs discloses all of the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wajs discloses wherein the stream generator (63) is configured to generate said watermarking data streams (35) by watermarking some payload portions  [Fig. 8; 0057-60: wherein each different watermark ES is based off of portions of the original content portions, where each different watermark ES may have a different watermark applied thereon]

Regarding Claim 9, Claim 9 recites a method performed by the device of Claim 1. As such, Claim 9 is analyzed and rejected similarly as Claim 1, mutatis mutandis.

Regarding Claim 10, Wajs discloses all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 10 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 11, Wajs discloses all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 11 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.


Regarding Claim 12, Claim 12 recites a method performed by the server of Claim 5. As such, Claim 12 is analyzed and rejected similarly as Claim 5, mutatis mutandis.

Regarding Claim 13, Wajs discloses all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 14, Wajs discloses all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 15, Wajs discloses all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421